Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henrietta Okoro and Cyriacus Okoro appeal the district court’s order dismissing their complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Okoro v. Wells Fargo Bank, N.A., No. 8:16-cv-00616-PX, 2016 WL 5870031 (D. Md. filed Oct. 6, 2016 & entered Oct. 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *325court and argument would not aid the decisional process.
AFFIRMED